In re Talmon Hegwood, Jr. applying for writ of certiorari. Parish of Terrebonne.
Writ denied. We treat this petition as an application for a writ of mandamus, which is moot because the district court has not acted to deny the habeas corpus application. As to the petitioner’s request that the court assist him in recovering money allegedly illegally seized from him, the petitioner should file in the district court a contradictory motion pursuant to La.R.S. 15:41.
DIXON, J., would grant an evidentiary hearing.